

116 HR 4153 : Health Care Access for Urban Native Veterans Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionH. R. 4153IN THE SENATE OF THE UNITED STATESDecember 7, 2020ReceivedAN ACTTo amend the Indian Health Care Improvement Act to authorize urban Indian organizations to enter into arrangements for the sharing of medical services and facilities, and for other purposes.1.Short titleThis Act may be cited as the Health Care Access for Urban Native Veterans Act.2.Sharing arrangements with Federal agenciesSection 405 of the Indian Health Care Improvement Act (25 U.S.C. 1645) is amended—(1)in subsection (a)(1), by inserting urban Indian organizations, before and tribal organizations; and(2)in subsection (c)—(A)by inserting urban Indian organization, before or tribal organization; and(B)by inserting an urban Indian organization, before or a tribal organization.Passed the House of Representatives December 3, 2020.Cheryl L. Johnson,Clerk